Citation Nr: 1723707	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as iliotibial band syndrome and patellar tendonitis, to include as secondary to a service connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in April 2015 and November 2016 and remanded both times for further development.

The Veteran filed a January 2016 notice of disagreement (NOD) with a December  2015 rating decision as to the denial of claims for entitlement to a higher evaluation for chronic sinusitis and entitlement to a higher evaluation for anxiety disorder.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is not related to his military service.

2.  The Veteran's left knee disability was not caused by, or the result of, his service connected right knee disability.

3.  The Veteran's left knee disability was not aggravated, or permanently worsened, by his service connected right knee disability.



CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to a service connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in April 2008.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was most recently remanded by the Board in November 2016.  The purpose of this remand was to obtain outstanding medical records and a medical opinion regarding the etiology of the Veteran's left knee disability.  Upon remand, the Veteran's outstanding treatment records were received and he underwent a VA knee examination in January 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his left knee disability is secondary to his service connected right knee disability.  Private treatment records indicate the Veteran complained of left knee symptoms as early as August 2005 and April 2008 while in service.  However, the Veteran's service treatment records are silent for any left knee complaints.  Additionally, the record reflects post-service diagnoses of left knee patellar tendonitis and iliotibial syndrome in December 2007.  In May 2008, the Veteran was diagnosed with left knee osteoarthritis by a private physician.  In August 2008 the Veteran was afforded a VA knee examination.  The examiner stated that despite the Veteran's subjective complaints, there was no evidence of a left knee disability.  Additionally, the examiner noted that there was no evidence connecting the Veteran's left knee complaints to his right knee disability.  However, the examiner did not provide a rationale as to why the Veteran's left knee disability was not related to his right knee disability.  

The record reflects that, in March 2011, the Veteran was involved in a motor vehicle accident, in which he injured his left knee.

In October 2012 the Veteran underwent a VA right knee examination.  However, it appears that this was intended to be a left knee examination and the examiner therefore did not provide an etiological opinion regarding the Veteran's left knee disability. 

In April 2015, the Board found that the August 2008 and October 2012 VA examination were inconclusive regarding the etiology (including both direct and secondary service connection) of the Veteran's left knee disability and remanded the matter for a new VA examination and opinion.

Pursuant to the April 2015 Board remand, the Veteran underwent a VA knee examination in August 2015.  The examiner opined that the Veteran's left knee disability was less likely than not caused by his military service based on the absence of complaints and treatment of the left knee in service as well as an omission of any left knee disability at his retirement physical.  The examiner noted that it is more likely that the veteran's knee complaints and diagnoses occurred after his separation form the military.  

Additionally, the August 2015 examiner stated that the Veteran's left knee was less likely than not due to his right knee disability due to an absence of complaints in his service treatment records.  The examiner also stated that there is no medical literature to support a knee injury from an opposite knee injury. 

However, in November 2016, the Board found the August 2015 VA examination inadequate because it did not address whether the Veteran's left knee disability might be aggravated by his service connected right knee disability.  The Board also found the August 2015 examination inadequate on the grounds that it did not consider the Veteran's lay statements that his left knee pain started in 1987-88 or treatment records that indicated that the Veteran sought treatment for left knee pain prior to his March 2011 motor vehicle accident.  Therefore, the Board remanded the matter for an additional opinion regarding the etiology of the Veteran's left knee disability, with a specific consideration of the Veteran's lay statements.

In January 2017, a medical opinion was provided regarding the Veteran's left knee disability.  The examiner opined that it is less likely than not that the Veteran's left knee disability was caused by or a result of his military service.  The examiner explained that although the Veteran is competent to report symptomology (knee pain), he is not qualified to make a medical diagnosis or discuss a medical nexus.  Additionally, the examiner noted that the Veteran's diagnosis of patellar tendonitis and iliotibial syndrome of the left knee were after his active duty service.  

The examiner also opined that the Veteran's left knee disability is not caused by or aggravated by his service connected right knee disability.  The examiner explained that individuals place no more weight on a knee regardless of whether the opposite knee is normal or painful, therefore not creating any injury to the opposite, non-injured knee.  The examiner noted that lay people and doctors believe that disability in one leg can cause stress and symptoms in the other leg.  However, the examiner explained that the concept of "favoring" one leg due to a disability in the opposite leg is poorly documented in orthopedic literature and that there is no clear scientific basis for such reasoning.  The examiner concluded that the available medical evidence indicates that an injury in one extremity rarely causes a major problem in the opposite or uninjured extremity.

The Board finds the January 2017 VA knee examination to be adequate and probative.  Therefore, the Board finds that service connection for a left knee disability, on a direct and secondary basis, is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


